DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/17/21 have been fully considered but they are not persuasive.
On pages 9-10 regarding prior art rejections Applicant argues Gutierrez discloses a joint that must be aligned with the axis of rotation of the ankle and include a strap with a free end fixed near the toe. Applicant argues that this is a deficiency as compared to the instant invention, since the instant invention does not require the center of driving to be accurately aligned with the ankle joint. Applicant argues that the amended claims accordingly require the planer fastening to be only indirectly connected to the sole support. 
The Examiner respectfully refers to the rejection below regarding amended claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7, 12-13, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 20210052458 A1) further in view of De Rossi et al. (US 20170202724 A1) hereinafter known as De Rossi.
Regarding claim 1 Gutierrez discloses a walking assistance apparatus comprising:
a frame (Figure 1 item 1) configured to mount on a lower leg of a user (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Gutierrez was considered capable of performing the cited intended use of being mounted on a lower leg of a user. See, for example, [0051].);
a sole support connected to the frame (Figure 1 item 3’ heel area) configured to support a sole of a foot of the user (this is stated as a “functional limitation” of the claimed sole support. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 
an actuator ([0054] servomotors) on the frame configured to transfer power to the pusher ([0054]); and 
a pusher (Figure 1 item 3’ toe area) connected to the sole support via the actuator and the frame such that the pusher is connected to the sole support (Figure 1), 
wherein the pusher is configured to contact a ground (this is stared as a functional limitation of the pusher (see explanation above). See also Gutierrez Abstract);
but is silent with regards to the pusher being connected to the sole support only indirectly,
and the pusher pushing against the ground based on the power from the actuator. 
However, regarding claim 1 De Rossi teaches a walking assistance apparatus which includes a pusher (Figure 12 item 1214) connected to a sole support (Figure 12 item 1216) only indirectly and isn’t directly connected to the sole support (Figure 12; connection via laces), a
so that the pusher is configured to contact and push against a ground based on power from an actuator ([0276] increased ground clearance during swing phase in patients with weakened dorsiflexion (such as is similar to 
Gutierrez and De Rossi are involved in the same field of endeavor, namely assistive devices for walking. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gutierrez so that the pusher is only indirectly connected to the sole support such as is taught by De Rossi in order to allow the device to fit more patients with different sized feet. The lace connection allows the relative tightening and/or loosening between the pusher and sole support so as to accommodate different size feet. Further, it would have been obvious to one of ordinary skill in the art to modify Gutierrez so that the actuators both allow increased dorsiflexion help as well as increased plantarflexion help for a patient (i.e. by providing a powered push-off against the ground) such as is taught by De Rossi in order to benefit a wide variety of patients who might need help with both plantarflexion and dorsiflexion while walking. 
Regarding claim 3 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein the Combination further discloses the sole support is configured to lift the sole of the foot while the pusher is pushing the ground (see explanation to claim 1 above).
Regarding claim 4 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
configured to be spaced apart from the foot (This does not appear to further limit the structure of the claimed apparatus. Instead, the placement of the foot would appear to dictate whether or not the pusher is spaced from the foot. The person who uses the device is understood capable of wearing a sock or a shoe, which would provide said space as the claim requires (see also, for example, the shoe of De Rossi Figure 12).
Regarding claim 7 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Gutierrez further discloses a toe support connected to the pusher such that the toe support extends towards the foot of the user from the pusher when the user wears the walking assistance apparatus, the toe support being configured to support a toe of the user (The Examiner understands the pusher being the bottom layer or bottommost portion of the element 3’, or alternatively a part of the toe part 3’ which lies closer to the heal than the pusher; whereas the toe support is understood to be the uppermost layer of element 3’ which extends from the bottom layer and towards the foot of the user to support the toe or alternatively part of the toe part 3’ which lies at the distalmost part of the toe part 3’).
Regarding claim 12 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Gutierrez further discloses the pusher is configured to perform a rotational motion in one DOF with respect to the frame (This is stated as a 
Regarding claim 13 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein the Combination further teaches the sole support includes a first end (Gutierrez Figure 1 heel end) and a second end (see the rejection/modification made in light of De Rossi in the rejection to claim 1 above: the second end of the sole support 1216 would lie near the arch of the foot shown in Figure 12, adjacent the laces which connect to the pusher 1214),
the first and second ends each being connected to the frame (Gutierrez Figure 1) such that the sole support is configured to enclose a heel of the user when the user wears the apparatus (This is stated as a functional limitation of the sole support (see the explanation in the rejection to claim 1 above). The Examiner notes Merriam-Webster defines “enclose” as “to hold in; confine”. The Examiner understands the sole support 3 capable of holding and/or confining at least part of a heel.).
Regarding claim 15 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Gutierrez further discloses the frame comprises:a frame body configured to mount on the lower leg (Figure 1 item 1 (see the “intended use” statements/explanations in the rejection to claim 1 above)); and 
a frame extension portion extending from the frame body towards the user to cover at least a portion of the lower leg of the user (Figure 1 item 2 (again, with 
the frame extension portion being configured to support the sole support (Figure 1 the frame extension portion connects to the sole support extension 3 and thus is understood able to support the sole support).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of De Rossi as is applied above further in view of Akita et al. (US 6171272 B1) hereinafter known as Akita.
Regarding claim 5 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Gutierrez further discloses the actuator comprises:
a first moveable (strap) with respect to the frame (Figure 1 item 8) configured to support a first portion of the pusher (Figure 1); and 
a second (strap) moveable with respect to the frame (Figure 1 item 8’; [0054], [0052]) at a higher speed than that of the first rod (the Examiner notes the capable of moving the second strap at a higher speed than the first, if directed by the microprocessor) which is configured to support a second portion of the pusher (Figure 1);
and wherein De Rossi further teaches a strap (connected at Figure 12 item 1220) which is configured to support a second portion of the pusher from the location wherein Gutierrez’s first strap supports the pusher (Figure 12 shows the strap connected at a top portion of the pusher as opposed to a bottom portion);
wherein the Combination further teaches the stent strap (De Rossi’s) is moveable with respect to the frame at a higher speed than that of the first (strap)  (the Examiner notes the speed of movement of each of the straps is determined entirely upon the directions received from the microprocessor/controller (Gutierrez Fig 1 item 6; De Rossi [0023])) which directs movement. Since this movability at a higher speed isn’t a structural limitation” of the straps (rods)/actuator (see the rejection/explanation in the rejection to claim 1 above), the actuator of Gutierrez, or the Gutierrez De Rossi Combination is understood to be capable of moving the second strap at a higher speed than the first, if directed by the microprocessor)
but is silent with regards to the actuator comprising rods as opposed to straps.
claim 5 Akita teaches a foot assistance apparatus in which a telescoping rod connects a frame and a bottom contacting portion (Figure 1 item 35; Figure 2). Gutierrez and Akita are involved in the same field of endeavor, namely foot devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Gutierrez De Rossi Combination by utilizing a rod (e.g. with a telescoping feature) as opposed to a strap (with a winch) such as is taught by Akita since the simple substitution of one mechanical element for another to obtain predictable results is accepted to provide a prima facie case of obviousness by the courts. See MPEP 2143.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez, De Rossi, and Akita as is applied above in view of Neumann et al. (US 5086760 A), hereinafter known as Neumann.
Regarding claim 6 the Gutierrez De Rossi Akita Combination teaches the apparatus of claim 5 substantially as is claimed,
wherein the Combination further teaches the first rod is configured to perform a translational motion with respect to the frame (see Akita who teaches their rod telescopes (Col 4 lines 32-50) (and also Gutierrez who describes their strap translating up/down to raise/lower the foot (see rejection to claim 1 above))) and 
the second rod is configured to perform the translational motion (see rejection to claim 5 above where both straps are modified into rods and yet perform the same way in the device of Gutierrez),
but is silent with regards to the second rod providing a rotational movement with respect to the frame.
However, regarding claim 6 Neumann teaches that ankle joints and their connections should include at least one rotational movement to allow controlled left/right movements (Neumann). Gutierrez and Neumann are involved in the same field of endeavor, namely orthopedic leg devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Gutierrez Parks Akita Combination by ensuring the joints (and thus accordingly rods) are connected in a manner that would allow rotational motion with respect to the frame such as is taught by Neumann in .

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of De Rossi as is applied above further in view of Parks (US 4573457 A).
Regarding claim 8 the Gutierrez De Rossi Combination teaches the apparatus of claim 7 substantially as is claimed,
but is silent with regards to a material of the toe support and pusher.
However, regarding claim 8 Parks teaches that the inclusion of a padding on the foot contacting surface of a foot construct is known in the art (Figure 6 item 34). Gutierrez and Parks are involved in the same field of endeavor, namely orthopedic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Gutierrez De Rossi Combination by including a padding material on the top portion of a sole support such as is taught by Parks in order to provide a padded surface for the toe support, providing more comfort to a user of the apparatus.  
Regarding claim 9 the Gutierrez De Rossi Parks Combination teaches the apparatus of claim 8 substantially as is claimed,
wherein Parks further teaches a cover connected to the pusher such that the cover extends towards the foot from the user from the pusher when the user wears the apparatus, the cover being configured to cover a portion of a side of the foot of the user (See Figures 1-5 a pusher (toe area) which acts against the . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of De Rossi as is applied above, further in view of Sichau (US 3805773 A).
Regarding claim 10 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
but is silent with regards to the pusher being configured to perform a translational motion in one degree of freedom (DOF) with respect to the frame.
However, regarding claim 10 Sichau teaches a toe portion (pusher) is configured to perform a translational motion in one degree of freedom (DOF) with respect to the frame (Figures 1-2 item 101-102; allowing vertical (up/down) motion). Gutierrez and Sichau are involved in the same field of endeavor, namely orthopedic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Gutierrez De .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of De Rossi as is applied above, further  in view of Graddon et al. (US 20110021963 A1), hereinafter known as Graddon.
Regarding claim 14 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
but is silent with regards to the length of the pusher being adjustable.
However, regarding claim 14 Graddon teaches a length of a toe area of a foot (pusher) is adjustable ([0043]). Gutierrez and Graddon are involved in the same field of endeavor, namely orthopedic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Gutierrez by ensuring the length of the pusher is adjustable such as is taught by the Graddon De Rossi Combination in order to ensure the device can be used by a variety of people with different foot lengths, thus ensuring versatility and increasing comfort and fit of the device.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of De Rossi as is applied above further in view of McDonnell (US 20170172782 A1).
Regarding claim 16 the Gutierrez De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
Wherein Gutierrez further discloses the pusher is a longitudinal member (Figure 1 toe end is considered to have a longitudinal extent) having a first end connected to the actuator (shown in Figure 1) and 
wherein the Combination further teaches the pusher’s second end is configured to at least indirectly push against the ground based on power (Gutierrez’s pusher is connected to the actuator strap, for example, at a top or a side end of the pusher and the second end is understood to be for example, the other side or a bottom end of the pusher. Further, please see the rejection to claim 1 above regarding the modification in view of De Rossi in which the pusher is modified to be capable of pushing against the ground based on the power),
but is silent with regards to the pusher being rigid. 
However, regarding claim 16 McDonnell teaches wherein plantar members for communicating actuator assistance to a foot can be rigid ([0037]). Gutierrez and McDonnell are involved in the same field of endeavor, namely foot assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Gutierrez De Rossi Combination so that the pusher device comprises a rigid material such as is taught by McDonnell since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, a rigid material can allow for more robust connection between the actuator and the plantar member of Gutierrez. 
Regarding claim 17 the Gutierrez De Rossi McDonnell Combination teaches the apparatus of claim 16 substantially as is claimed,
wherein the Combination further teaches the second end of the pusher is not secured to the sole support such that the pusher is not directly connected to the sole support (see the rejection to claim 1 above).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/21/22